Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 09/16/2020. 
Preliminary amendment filed 09/16/2020 is acknowledged. 
Claims 1-16 are pending and claims 17-19 are newly introduced. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2020 and 11/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites in part, “…in which a multicast address to which the delivery is requested from the communication terminal is associated to the communication terminal, from the delivery destination designation information received from the plurality of receiving station.” This limitation is unclear as to what is associated to what. As such, the metes and bounds of the claim cannot be determined. Similar issues exists with claims 7. Claims 2-6 and 8-10 are rejected as depending from rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Angst et al. (US 2013/0182707 A1) in view of Podar et al. (USP 7,549,160 B1).

Regarding claim 1, Angst discloses the multicast delivery destination designation method for designating a delivery destination between a transmitting station which performs a multicast transmission via a satellite and a plurality of receiving stations, the multicast delivery destination designation method comprising: 
a delivery destination designating step of transmitting delivery destination designation information from the receiving station to the transmitting station, the delivery destination designation information pertaining to a multicast address to which per-multicast-address delivery is requested by a communication terminal connected to the receiving station (see par. 0018, 0020, 0023-0024, 0042, discloses a join request from the host to join a group, the information communicated is information related to multicast membership the hosts belongs to or wants to join); 
a delivery destination table generating step of generating, by the transmitting station, a multicast delivery destination table, in which a multicast address to which the delivery is requested from the communication terminal is associated to the communication terminal, from the delivery destination designation information received from the plurality of receiving stations (par. 0018, 0034, 0041, discloses multicast membership information identifying association between multicast address and hosts); and 
a delivery destination referencing step of referring to the multicast delivery destination table when the transmitting station performs the multicast transmission (see par. 0018, fig. 3, 308-310 packets are delivered according to membership information).
Angst fails to disclose but Podar discloses wherein the transmission and reception is implemented over satellite network (see fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include satellite communicate as described by Podar. 
The motivation for doing so would be allow improve efficiency of communication over satellite networks. 

Regarding claim 7, Angst discloses a transmitting station for performing multicast transmission to a plurality of receiving stations via a satellite, the transmitting station comprising: 
a transmitting station transceiver that receives delivery destination designation information from the plurality of receiving stations, the delivery destination designation information pertaining to a multicast address to which per-multicast-address delivery is requested by a communication terminal connected to the receiving station (see par. 0018, 0020, 0023-0024, 0042, discloses a join request from the host to join a group, the information communicated is information related to multicast membership the hosts belongs to or wants to join); 
a delivery destination table storage unit memory device that, based on the delivery destination designation information received from the plurality of receiving stations, generates and stores a multicast delivery destination table in which a multicast address to which the delivery is requested from the communication terminal is associated to the communication terminal (par. 0018, 0034, 0041, discloses multicast membership information identifying association between multicast address and hosts), wherein the transmitting station transceiver refers to the multicast delivery destination table and transmits a multicast packet to the receiving station which is a delivery destination (see par. 0018, fig. 3, 308-310 packets are delivered according to membership information).
Angst fails to disclose but Podar (USP 7,549,160 B1) discloses wherein the transmission and reception is implemented over satellite network (see fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include satellite communicate as described by Podar. 
The motivation for doing so would be allow improve efficiency of communication over satellite networks. 

Regarding claim 11, Angst discloses a receiving station which is one of a plurality of receiving stations which receive multicast transmission from a transmitting station via a satellite, the receiving station comprising: 
a delivery destination designation information storage unit memory device storing delivery destination designation information pertaining to a multicast address to which per- multicast-address delivery is requested by a communication terminal connected to the receiving station (see par. 0018, 0020, 0023-0024, 0042, discloses a join request from the host to join a group, the information communicated is information related to multicast membership the hosts belongs to or wants to join); and 
a receiving station transceiver that transmits the delivery destination designation information to the transmitting station and receives a transmitted multicast packet based on association between the multicast address to which the delivery is requested by the communication terminal and the communication terminal (see par. 0018, 0020, 0023-0024, 0042, discloses a join request from the host to join a group, the information communicated is information related to multicast membership the hosts belongs to or wants to join).
Angst fails to disclose but Podar (USP 7,549,160 B1) discloses wherein the transmission and reception is implemented over satellite network (see fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include satellite communicate as described by Podar. 
The motivation for doing so would be allow improve efficiency of communication over satellite networks. 

Regarding claim 2, Angst discloses the multicast delivery destination designation further comprising a delivery step of transmitting a multicast packet to the receiving station which is a delivery destination obtained from the multicast delivery destination table referred to in the delivery destination referencing step (see par. 0018, fig. 3, 308-310 packets are delivered according to membership information).

Regarding claims 3, 8, Angst fails to disclose but the background invention of Angst discloses the multicast delivery destination designation method wherein the delivery step includes discarding the multicast packet when no delivery destination is obtained from the multicast delivery destination table referred to in the delivery destination referencing step (see par. 0003, discloses that flooding when membership information is not found is waste of bandwidth and discarding the packet may be appropriate).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the delivery step includes discarding the multicast packet when no delivery destination is obtained from the multicast delivery destination table referred to in the delivery destination referencing step to prevent wasting bandwidth or creating security risk. 

Regarding claim 4, 9, 12, Angst discloses the multicast delivery destination designation method wherein the delivery destination designating step is performed at least after communications links have been established between the transmitting station and the plurality of receiving stations via the satellite as recited in claim 4, 9 or wherein the receiving station transceiver transmits the delivery destination designation information at least after a communications link has been established between the receiving station and the transmitting station via the satellite as recited in claim 12 (see par. 0023, discloses joining request is sent when a hosts comes online, i.e. after is has capability or connection to send such message).

Regarding claims 5, 13, 17, Angst discloses the multicast delivery destination designation method wherein the delivery destination designating step is performed each time the delivery destination designation information is changed as recited in claim 5, 13 or wherein the receiving station transceiver transmits the delivery destination designation information each time the delivery destination designation information is changed as recited in claim 17 (par. 0041, the update is performed based on hosts joining or leaving).

Regarding claims 6, 10, 14, Angst discloses the multicast delivery destination designation method wherein the delivery destination designating step is performed during an initial communication after the communications links have been established (see par. 0023, discloses joining request is sent when a hosts comes online, i.e. after is has capability or connection to send such message). 

Claims 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Angst in view of Podar as applied to claim 11 or 12 above, and further in view of Borgione et al. (US 2006/0221960 A1).

Claim 15, 18, Angst fails to disclose but Borgione discloses the receiving station wherein when, due to the delivery destination designation information being changed, the multicast packet transmitted from the transmitting station does not belong to the multicast address to which the per-multicast-address delivery is requested by the communication terminal, the receiving station transceiver discards the multicast packet (see par. 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a receiver device dropping the packet when it has received an unsubscribed packet. 
The motivation for doing so would be to allow saving resources since the packet is irrelevant. 

Regarding claim 16, 19, Angst fails to disclose the receiving station wherein in response to discarding the multicast packet transmitted from the transmitting station, as a trigger, the receiving station transceiver transmits the changed delivery destination designation information to the receiving station.
However, Angst discloses that when an entry is not found in the table, flooding is utilized in the network, wherein the packets received at the receiver are then discarded because they are unneeded (see par. 0003). Angst further discloses this causes network inefficiencies. See Id. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Angst host device to realize that the flooded message are incorrectly received and as a result trigger an update message to correct the multicast registration or multicast membership information such that the incorrect subscription of multicast address is deleted.  
The motivation for doing so would be to improve network efficiencies, such as preventing bandwidth wastage or further unintended security risks. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0272105A1 – describes discarding of packets when entry is not found in the routing table. 
Takemura (US 2010/0088426 A1) – describes multicast streaming. 
Kawamura (US 20060209826 A1) – describes multicast routing within a network. 
EP1298836 B1 – describes checking to see if users are still subscribing to multicast stream. 
US7388877B2 – describes managing of the of the tunnels in the network based on multicast subscription.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466